 

 
 
Exhibit 10.31
 
SECOND AMENDMENT TO THE
CLIFFORD E. BERMAN EMPLOYMENT AGREEMENT
 
WHEREAS, CLIFFORD E. BERMAN (the “Employee”) SXC Health Solution, Inc. (the
“Company”) executed an employment agreement (“Agreement”) effective as of
February 16, 2008;
WHEREAS, the Company wishes to continue to employ Employee, and Employee wishes
to continue to be employed by the Company, as its SVP, General Counsel & Corp
Secretary; and
 
WHEREAS, in order to induce the Employee to enter into this Agreement, and to
incentivize and reward Employee's continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Employee with the following;
stock options to purchase 6,341 shares of SXC Health Solutions Corp., 1,545
Restricted Stock Units issuable in shares of SXC Health Solutions Corp. and a
potential for up to 3090 Performance Based Restricted Stock Units. Employee is
eligible for 1545 Performance Based Restricted Stock Units (with the potential
of an additional 1545) contingent upon meeting performance metrics for
employee's business unit as determined by CEO. 
 
 
WHEREAS, Employee acknowledges that as a member of the Company's senior
management team, Employee is one of the persons charged with responsibility for
the implementation of the Company's business plans, and that Employee is one of
only a few Employees who will have regular access to confidential and/or
proprietary information relating to the Company. Further, Employee acknowledges
that Employee's covenants to the Company are made in partial consideration of
the Company's willingness to employ Employee under the terms and conditions set
forth in the Agreement and this Amendment. As a condition of that employment,
the Company requires that this Amendment be entered into pursuant to which
Employee furnishes the Company with Employee's covenant not to compete. Employee
acknowledges that Employee's covenant not to compete is being made in partial
consideration of the Company's grant of stock options to purchase shares of
common stock of SXC Health Solutions Corporation and the grant of Restricted
Stock Units (RSU's) and a potential for grant of Performance Based Restricted
Stock Units (PBRSU'S)
 
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, the
Agreement is amended as follows:
2.     A new Subsection 3.75 shall be added to the Agreement and shall read as
follows:
“3.75 Grant of Stock Options
 
     a.         Employee shall be granted options (“Options”) to purchase 6341
shares of common stock of SXC Health Solutions Corp.  The grants of Options
provided by Section 3.75(a) are contingent upon approval by SXC Health Solutions
Corporation's Board of Directors. The Options shall be subject to the Company's
current Long Term Incentive Plan. The options shall vest in one-fourth
increments annually, commencing on the anniversary date of the grant.  
 
b.    Except as otherwise provided in Section 5.2(e) of this Agreement, the
Options shall have a seven (7) year life.
 
a.Upon a Change of Control (defined below), all of the Options shall vest.”

 

--------------------------------------------------------------------------------

 

 
3.     A new Subsection 3.76 shall be added to the Agreement and shall read as
follows
 
“3.76 Grant of Restricted Stock Units
 
Employee shall be granted 1545 restricted stock units (“RSUs”) issuable in
common stock of SXC Health Solutions Corp.  The grants of RSUs provided by
Section 3.76 are contingent upon approval by SXC Health Solutions Corporation's
Board of Directors. The RSUs shall be subject to the Company's current Long Term
Incentive Plan. The RSUs shall vest in one-fourth increments annually,
commencing on the anniversary date of the grant.”
 
4.     A new Subsection 3.77 shall be added to the Agreement and shall read as
follows
 
“3.77 Grant of Performance Based Restricted Stock Units
 
Employee is eligible for 1545 Performance Based Restricted Stock Units
(“PBRSUs”), with the potential of an additional 1545 PBRSUs, issuable in common
stock of SXC Health Solutions Corp. These PBRSUs are contingent upon meeting
performance metrics for employee's business unit as determined by CEO.  The
grants of PBRSUs provided by Section 3.77 are contingent upon approval by SXC
Health Solutions Corporation's Board of Directors. The PBRSUs shall be subject
to the Company's current Long Term Incentive Plan.”
 
5.     A new Subsection 4.55 shall be added to the Agreement and shall read as
follows:
4.55.    Covenant Not To Compete. Employee expressly acknowledges that (i) the
Company is and will be engaged in the business of providing pharmacy benefit
management services, healthcare transaction processing services, and information
technology solutions to the pharmaceutical industry, including without
limitation: (x) pharmacy benefit services and analytics software and related ASP
services, including claims processing, pharmacy networks, data warehousing and
information analysis, rebate contracting and formulary management, clinical
initiatives, mail order pharmacy services, and consumer web services; (y)
pharmacy practice management and point of sale(POS) systems for retail pharmacy
(independents and chains); institutional/nursing home pharmacy, and high-volume
mail order pharmacy; and (z) specialty pharmacy products and services; (ii)
Employee is one of a limited number of persons who has extensive knowledge and
expertise relevant to the businesses of the Company; (iii) Employee's
performance of his services for the Company hereunder will afford Employee full
and complete access to and cause Employee to become highly knowledgeable about
the Company's Confidential and Proprietary Information; (iv) the agreements and
covenants contained in this section 4.6 are essential to protect the business
and goodwill of the Company, because, if Employee enters into any activities
competitive with the businesses of the Company, Employee will cause substantial
harm to the Company; (v) Employee will be exposed to the Company's largest
customers; (vi) the business territory of the Company at the time this Agreement
was entered into constitutes the United States and Canada (the “Business
Territory”); and (vii) Employee's covenants to the Company set forth in this
section 4.6 are being made in consideration of the Company's willingness to
employ him. Accordingly, Employee hereby agrees that during the Restricted
Period, Employee shall not, within the Business Territory, directly or
indirectly own any interest in, invest in, lend to, borrow from, manage,
control, participate in, consult with, become employed by, render services to,
or in any other manner whatsoever engage in any business which is competitive
with any business actively being engaged in by the Company or actively (and
demonstrably) being considered by the Company for entry into on the date of the
termination of Employee's employment with the Company. The preceding to the
contrary notwithstanding, Employee shall be free to make investments in the
publicly traded securities of any corporation, provided that such investments do
not amount to more than 1% of the outstanding securities of any class of such
corporation.
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereby adopt this First Amendment to the
Agreement, which First Amendment is effective as of June 17, 2009.
 
COMPANY:
 
EXECUTIVE:
SXC HEALTH SOLUTIONS, INC.
 
 

By:
/s/ Jeffrey G. Park
 
/s/ Clifford E. Berman
Chief Financial Officer
 
 
 
 
Date
6/23/2009
 
Date
6/17/2009
 

 

 